                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


MICHAEL GREENE, and                     )
DEBBIE BERNIER, on behalf of            )
E.G. their minor child                  )
                                        )
             Plaintiffs,                )
                                        )
      v.                                )     2:18-cv-00141-JAW
                                        )
NEW ENGLAND SUZUKI                      )
INSTITUTE,                              )
                                        )
             Defendant.                 )

                           ORDER ON MOTION TO DISMISS

      After the Court denied their request for a preliminary injunction, a student’s

parents move to voluntarily dismiss their lawsuit against the operator of a summer

educational program and request that the Court enter a dismissal without prejudice.

The educational program objects and asks the Court to dismiss the lawsuit with

prejudice. Applying First Circuit precedent, the Court dismisses the lawsuit without

prejudice.

I.    BACKGROUND

      On April 2, 2018, Michael Greene and Debbie Bernier, parents and guardians

of E.G., filed a complaint. Compl. (ECF No. 1). New England Suzuki Institute (NESI)

answered on May 10, 2018. Answer (ECF No. 5). On May 15, 2018, the Plaintiffs

filed a motion for a preliminary injunction.        Pls.’ Mot. for Prelim. Inj. with

Incorporated Mem. of Law (ECF No. 8) (Pls.’ Mot.). On June 4, 2018, NESI filed its

response in opposition to the motion along with the declarations of three of its staff:
Assistant Director Wendy Sawicki, Co-Director Yasmin Vitalius, and President

Elizabeth Sellers. Def.’s Obj. to Pls.’ Mot. for Prelim. Inj. (ECF No. 9) (Def.’s Opp’n);

Def.’s Opp’n Attach. 1 Decl. of Wendy Sawicki; Def.’s Opp’n Attach. 2 Decl. of Yasmin

Vitalius; Def.’s Opp’n Attach. 3 Decl. of Elizabeth Sellers. On June 14, 2018, the

Plaintiffs filed their reply together with declarations by each of them. Reply Mem. in

Support of Pls.’ Mot. for Prelim. Inj. (ECF No. 10) (Pls.’ Reply); Pls.’ Reply Attach. 1

Decl. of Michael Greene; Pls.’ Reply Attach. 3 Decl. of Debbie Bernier.

      On June 22, 2018, the Court entered an order denying the Plaintiffs’ motion

for preliminary injunction. Order on Mot. for Preliminary Inj. (ECF No. 18) (Order

on Preliminary Inj.). On July 31, 2018, the Plaintiffs filed a motion to dismiss. Mot.

to Dismiss (ECF No. 19).     On August 21, 2018, the Defendants filed a response in

opposition to the Plaintiffs’ motion to dismiss. Resp. to Mot. to Dismiss (ECF No. 21)

(Def’s. Opp’n). On August 30, 2018, the Plaintiffs filed a reply. Reply to Resp. to Mot.

to Dismiss (ECF No. 23) (Pls.’ Reply).

II.   POSITIONS OF THE PARTIES

      A.     Plaintiffs’ Motion

      Michael Greene and Debbie Bernier request that the Court dismiss the claims

in their Complaint, as:

      The 2018 session of the NESI program has already taken place without
      [their] child, E.G., in attendance. . . The Plaintiffs have determined that
      it is counterproductive to expend significant time, effort, and expense in
      pursuing a lawsuit while they feel they need to devote their time and
      energy to healing their child.




                                           2
Pls.’ Mot. at 2. The Plaintiffs argue that “dismissal without prejudice should be

permitted under the rules unless the court finds that the defendant will suffer legal

prejudice,” Id. at 2-3 (citing P.R. Mar. Shipping Auth. v. Leith, 668 F.2d 46, 50 (1st

Cir. 1981)). According to the Plaintiffs:

        [i]n deciding whether to grant a Rule 41(a)(2) motion, courts typically
        look to “the defendant’s effort and expense of preparation for trial,
        excessive delay and lack of diligence on the part of the plaintiff in
        prosecuting the action, insufficient explanation for the need to take a
        dismissal, and the fact that a motion for summary judgment has been
        filed by the defendant.

Id. (citing Palmer v. Wells, No. 04-12-P-H, 2004 U.S. Dist. LEXIS 16154, at *20 (D.

Me. Aug. 11, 2004) (quoting Pace v. Southern Express Co., 409 F.2d 331, 334 (7th Cir.

1969)). The Plaintiffs argue that because “the defendant has not filed a counterclaim,

neither party has filed a motion for summary judgment, nor have the parties engaged

in any depositions or other major expense-generating discovery initiatives,” the

Defendant would not be prejudiced by dismissal. Id. at 3.

        B.    Defendant’s Response

        NESI does not object to dismissal, but “objects to the ‘Statement of Michael

Greene and Debbie Bernier’ attached to the Plaintiffs’ Motion”, which it views as “an

attempt to reargue Plaintiffs’ position which has already been rejected by this Court.”

Def.’s Opp’n at 1. The Defendant also asks that “any dismissal of this matter . . . be

binding in any later filed action” because “Defendant had to drop everything and file

a substantive and extensive response to Plaintiffs’ motion”, and the Court had to

produce a “lengthy opinion which also took no small amount of time to prepare.” Id.

at 2.

                                            3
       C.     Plaintiffs’ Reply

       The Plaintiffs oppose the Defendant’s request that the dismissal be granted

with prejudice, and “maintain that the dismissal of their complaint should be without

prejudice, as no discovery has occurred and NESI would not be legally prejudiced by

dismissal on the terms requested by Plaintiffs.” Pls.’ Reply at 1. The Plaintiffs state

that NESI “does not assert that it would be unfairly prejudiced by dismissal of

Plaintiffs’ complaint in any of the categories the court considers,” which “include

when a plaintiff (1) proposes to dismiss the case at a late stage of pretrial proceedings;

(2) seeks to avoid an imminent adverse ruling; or (3) seeks to deprive the defendant

of limitations or other defenses upon refiling.” Id. at 2 (citing In re FEMA Trailer

Formaldahyde Products Liability Litigation, 628 F3d 157 (5th Cir. 2010); Elbaor v.

Tripath Imaging, Inc., 279 F.3d 314 (5th Cir. 2002); 9 CHARLES ALAN WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2366 (3d ed. 2010) (WRIGHT

& MILLER)).

III.   DISCUSSION

       As the Defendant answered the Plaintiffs’ Complaint and the parties have not

stipulated to a dismissal, Federal Rule of Civil Procedure 41(a) applies:

       (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action
       may be dismissed at the plaintiff's request only by court order, on terms
       that the court considers proper . . . . Unless the order states otherwise,
       a dismissal under this paragraph (2) is without prejudice.”

FED. R. CIV. P. 41(a)(2). Whether to dismiss an action without prejudice under Rule

41(a)(2) remains in the discretion of the Court. Doe v. Urohealth Sys. Inc., 216 F.3d

157, 160 (1st Cir. 2000); Alamance Indus., Inc. v. Filene's, 291 F.2d 142, 146 (1st Cir.


                                            4
1961); Canadian Nat’l. Ry. Co. v. Montreal, Maine & Atl. Ry., Inc., 275 F.R.D. 38, 41

(D. Me. 2011) (citing JRA Architects & Project Managers, P.S.C. v. First Financial

Group, Inc., 375 Fed. Appx. 42, 43 (1st Cir. 2010)). “The basic purpose of Rule 41(a)(2)

is to freely permit the plaintiff, with court approval, to voluntarily dismiss an action

so long as no other party will be prejudiced.”       Id. (citing Puerto Rico Maritime

Shipping Auth. v. Leith, 668 F.2d 46, 50 (1st Cir. 1981)). In deciding whether to grant

a Rule 41(a)(2) motion, courts typically look to:

       (1) the defendant’s effort and expense of preparation for trial; (2)
       excessive delay and lack of diligence on the part of the plaintiff in
       prosecuting the action; (3) insufficient explanation for the need to take
       a dismissal; and (4) the fact that the motion is made at a critical juncture
       in the ongoing processing of the case; and (5) whether a dispositive
       motion has been filed by the defendant.

Lasbury v. People's United Bank, No. 2:14-cv-00338-JAW, 2016 WL 742894, at *2 (D.

Me. Feb. 24, 2016) (quoting Doe, 216 F.3d at 160).      The First Circuit clarified that

the district courts “need not analyze each factor or limit their consideration to these

factors.” Id.

       The relevant factors, taken together, support dismissal without prejudice.

Regarding the first factor, NESI argues it “had to file a substantive and extensive

response to Plaintiffs’ motion” for a preliminary injunction, and it would therefore be

prejudiced by a dismissal without prejudice. Def.’s Opp’n at 2. However, as the Court

stated in Canadian National, “the speedy and extensive briefing and hearing on the

motion for preliminary injunction presaged a similar . . . effort . . . if the matter were

to proceed to trial.” 275 F.R.D. at 42. This factor weighs in favor of dismissal without

prejudice.

                                            5
      The second factor also favors dismissal without prejudice, as NESI does not

allege that the Plaintiffs caused excessive delay or failed to prosecute the action

diligently, and nothing in the record suggests otherwise.         The Court finds the

Plaintiffs’ explanation for the need for a dismissal—the fact that they lost at the

preliminary injunction stage, and the camp already took place without their

daughter’s participation— to weigh against prejudice under the third factor. Pls.’

Mot. at 2.   Similarly, given that the Court denied the Plaintiffs’ request for a

preliminary injunction on June 22, 2018, granting voluntary dismissal at this

procedural stage of the case would be appropriate and would not prejudice the

Defendant, as required under the fourth factor. The single remaining factor weighing

against a dismissal without prejudice is the Defendant’s objection, but standing

alone, the Defendant’s objection does not dictate a result in its favor.

      The Defendant’s “main claim of prejudice is that they will suffer exposure to

potential re-litigation.” Canadian Nat’l, 275 F.R.D. at 42. The Court understands

the Defendant’s concern. The statement that the Plaintiffs attached to their motion

to dismiss gives little comfort that the Plaintiffs will not sue NESI again. The

Plaintiffs “categorically deny all allegations and accusations brought against us by

the [NESI] concerning the events surrounding their summer music camps in 2016

and 2017.” Pls.’ Mot. Attach. 1, Statement of Michael Green and Debbie Bernier at 1

(Jul. 31, 2018)). They describe NESI’s actions as “ruthless” and “reprehensible.” Id.

They state that their child “feels the people involved are cruel.” Id. They reiterate




                                           6
that “[i]n no way is our decision an admission of any wrongdoing on our parts or lack

of culpability on NESI’s part.” Id.

      Even discounting this statement as reflective of parental love and protection,

NESI could be forgiven for worrying that if the same issue presents itself, the parents

will initiate another similar lawsuit on the same grounds as the one they have

dismissed. The Plaintiffs have made it plain they still consider their actions not

merely legally justified, but morally right, and that they view NESI’s actions as not

merely legally indefensible, but morally wrong. Even so, the First Circuit wrote that

it would find an abuse of discretion by the trial court “only where the defendant would

suffer ‘plain legal prejudice’ as a result of a dismissal without prejudice, as opposed

to facing the mere prospect of a second lawsuit.” Doe, 216 F.3d at 160-61 (quoting

Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994) (quoting Cone v. W. Va.

Pulp & Paper Co., 330 U.S. 212, 217 (1947) (emphasis supplied)).

      At the same time, based on the tenor of the Plaintiffs’ statement, the Court

wonders whether NESI need be so concerned about the prospect of a second lawsuit.

It would be surprising if the Plaintiffs sought to re-enroll their daughter at NESI and

there is no allegation that they have. After all, NESI is not the only program in

southern Maine for a young musically-inclined girl to obtain a musical education and,

given the tension with NESI, the Court hopes they have found an acceptable

alternative where their daughter’s allergies may be more readily accommodated. The

Court views the Plaintiffs’ statement as a final retort in a contentious argument as

they leave the room and slam the door, never to return.



                                          7
      Finally, if the Court dismissed this lawsuit with prejudice and if the Plaintiffs

sued NESI again, the litigation would devolve into whether the facts underlying the

second lawsuit were similar enough to the first to be barred. It strikes the Court that

if the Plaintiffs file a second lawsuit substantially similar to this lawsuit, the legal

path has already been traveled and if the Plaintiffs file a dissimilar lawsuit, the path

will have to be cut anew.

      Under Federal Rule of Civil Procedure 41(a)(2), the usual rule is that the action

be dismissed without prejudice and applying the First Circuit factors, the Court

applies the usual rule to the Plaintiffs’ motion under Rule 41(a)(2).

IV.   CONCLUSION
      The Court GRANTS Plaintiffs’ Motion to Dismiss (ECF No. 19) without

prejudice.



SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 8th day of November, 2018




                                           8
